— In an action for a declaratory judgment and injunctive relief, defendants appeal from an order and judgment (one paper) of the Supreme Court, Queens County, dated June 3, 1975, which, inter alia, granted plaintiffs motion for summary judgment upon the causes set forth in the complaint. Order and judgment affirmed, with costs. The record on *899this appeal clearly indicates that defendants violated the occupancy agreement in question and the by-laws of the plaintiff corporation. In the absence of genuine triable issues or any valid defense, plaintiffs motion for summary judgment was properly granted. We have reviewed the remaining points raised by defendants on appeal and find them to be without merit. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.